Case 5:19-cv-00877-MWF-SHK Document 13-3 Filed 08/19/19 Page 1 of 6 Page ID #:111




                           EXHIBIT 2
       Case 5:19-cv-00877-MWF-SHK Document 13-3 Filed 08/19/19 Page 2 of 6 Page  ID #:112
                                                                            115007960501

           DriveTimeo                        ARBITRATION AGREEMENT


                                          NOTICE OF ARBITRATION AGREEMENT

          Unless you reject this Agreement, this Agreement provides that upon your or our election, all
          disputes between you and us will be resolved by BINDING ARBITRATION.

          If you or we elect arbitration, you will be GIVING UP YOUR RIGHT TO GO TO COURT to assert
          or defend your rights under the Contract (except for individual claims that may be taken to
          small claims court).

          Your rights will be determined by a NEUTRAL ARBITRATOR AND NOT by a JUDGE OR JURY.
          YOU WILL BE WAIVING YOUR RIGHTS TO A JURY TRIAL.

          You are entitled to a FAIR HEARING, but arbitration procedures are simpler and more limited than
          rules that apply in court. YOU WILL NOT HAVE THE RIGHT TO BE A MEMBER OR
          REPRESENTATIVE IN A CLASS ACTION OR A PRIVATE ATTORNEY GENERAL ACTION IN
          COURT OR IN ARBITRATION.
          Arbitrator decisions are enforceable as any court order and are subject to VERY LIMITED COURT
          REVIEW.

          THE ARBITRATION ADMINISTRATOR'S FEES MAY BE MORE THAN THE FEES CHARGED BY
          A COURT.
          READ THIS ENTIRE AGREEMENT CAREFULLY BEFORE YOU SIGN.


   "Us/We/Our" means DriveTime, any purchaser, assignee or servicer of the contract, all of their parent
   companies, and all subsidiaries, affiliates, predecessors and successors, and all officers, directors and
   employees of any of the forgoing. "Us/We/Our" also means any third party providing any product or
   service in connection with or incidental to the Contract, the sale of the vehicle and/or other goods or
   services covered by the Contract and/or related to the vehicle, if such third party is named as a
   co-defendant with us in a Claim you assert. "Us/We/Our" have these meanings only for this
   Agreement. This Agreement is part of, and is hereby incorporated into, the Contract. However,
   whenever in this Agreement the term "Contract" is used, it does not include this Agreement.

   "You/Your" means and/or any of your heirs or personal representatives.

   "Contract" means Retail Installment Contract and Security Agreement (in California, Conditional Sales
   Contract and Security Agreement), Number: 115007960501 Dated:02/24/2015         and any prior Retail
   Installment Contract and Security Agreement (in California, Conditional Sales Contract and Security
   Agreement) that you previously had with us.

   "Agreement" means this Arbitration Agreement.

                                                                   1111111111111111111,11
                                                                              01111111111111111

                        111111111111111111111111111111111111
Arbitration Agreement_English - D23 V 1         EXHIBIT 2, PAGE 10                                           Page 1 of 5
                                                                            115007960501
      Case 5:19-cv-00877-MWF-SHK Document 13-3 Filed 08/19/19 Page 3 of 6 Page ID #:113
   "Including" and "includes" mean "including but not limited to."
   This Agreement describes how a Claim may be arbitrated instead of litigated in court.

   "Claim" means any claim, dispute or controversy between you and us arising from or related to one or
   more of the following:

                   (a) The Contract.

                   (b) The vehicle or the sale of the vehicle.

                   (c) The provision or sale of any goods and services like warranties, insurance and extended service
                   contracts covered by the Contract or related to the vehicle.

                   (d) The relationships resulting from the Contract.

                   (e) Advertisements, promotions or oral or written statements related to the Contract.

                   (f) The financing terms.

                   (g) Your credit application.

                   (h) The origination and servicing of the Contract.

                   (i) The collection of amounts you owe us.

                   Q) Any repossession, or replevin, of the vehicle.
                   (k) Your personal information

                   (I) The rescission or termination of the Contract.

    "Claim" has the broadest reasonable meaning. It includes claims of every kind and nature. This
    includes initial claims, counterclaims, cross-claims, third-party claims, statutory claims, contract claims,
    negligence and tort claims (including claims of fraud and other intentional torts). However,
    notwithstanding any language in this Agreement to the contrary, a "Claim" does not include a dispute
    about the validity, enforceability, coverage or scope of this Agreement (including, without limitation, the
    paragraph below captioned "No Class Actions or Private Attorney General Actions," the final sentence
    under the paragraph below captioned "Miscellaneous" and/or this sentence); any such dispute is for a
    court, and not an arbitrator to decide. This exclusion from the definition of a "Claim" does not apply to
    any dispute or argument that concerns the validity or enforceability of the Contract as a whole; any
    such dispute or argument is for the arbitrator, not a court, to decide.

    Even if you and we elect to litigate a Claim in court, you or we may elect to arbitrate any other Claim,
    including a new Claim in that lawsuit or any other lawsuit. Nothing in that litigation waives any rights in
    this Agreement.

    However, notwithstanding any language in this Agreement to the contrary, the term "Claim" does not
    include (i) any self-help remedy, such as repossession or sale of any collateral given by you to us as
    security for repayment of amounts owed by you under the Contract; or (ii) any individual action in court
    by one party that is limited to preventing the other party from using such self-help remedy and that
    does not involve a request for damages or monetary relief of any kind. Also, we will not require
    arbitration of any individual Claim you make in small claims court or your state's equivalent court, if
    any. If, however, you or we transfer or appeal the Claim to a different court, we reserve our right to
    elect arbitration.



Arbitration Agreement_English - D230V01              EXHIBIT 2, PAGE 11                                      Page 2 of 5
       Case 5:19-cv-00877-MWF-SHK Document 13-3 Filed 08/19/19 Page 4 of 6 Page                115007960501
                                                                                                   ID #:114
   Your Right to Reject this Agreement. You have the right to reject this Agreement, in which event neither
   you nor we will have the right to require arbitration of any Claims. Rejection of this Agreement will not
   affect any other aspect of your Contract. In order f       u reject this Agreement, we must receive a
   signed writing ("Rejection Notice") from you with' 30 day, f the da ou enter into the Contract,
   stating that you reject the Agreement. The Rejec 'orklgott m s include you-?)ame, address and
   Contract Number and must be mailed to us at: Attn-L-egal, 4020 E. Indian School R , Phoenix, AZ 85018 by
   certified mail, return receipt requested. Upo eceipt of yogr Rejection Notice, / e will credit your
   Contract for your postage cost. If the Reje tion Notice isient on your behal /by a third party, such third
   party must include evidence of his or her au ority o submit the Rejec£ior otice on your behalf. If you
   reject this Agreement, that will not constitute a rejection of any prior arbitration agreement between you
   and us.

   Selection of Arbitration Administrator. Unless prohibited by applicable laws, any Claim shall be resolved, on
   your election or ours, by arbitration under this Agreement.

   You may select as the administrator either of the organizations listed at the end of this Agreement. If we want to
   arbitrate, we will tell you in writing. That may include a motion to compel arbitration that we file in court. You will
   have 20 (twenty) days to select the administrator (or, if you dispute our right to require arbitration of the Claim,
   20 (twenty) days after that dispute is finally resolved). If you do not choose an administrator within the 20-day
   period, we will do so.

  If for any reason the administrator is unable, unwilling, or ceases to be the administrator, you will have 20
  (twenty) days to choose the other organization listed at the end of this Agreement. If you do not select a new
  administrator within that period, we will do so. If neither organization is willing or able to be the administrator,
  then the administrator will be selected by the court. Notwithstanding any language in this Agreement to the
  contrary, no arbitration may be administered, without the consent of all parties to the arbitration, by any
  administrator that has in place a formal or informal policy that is inconsistent with the paragraph below captioned
  "No Class Actions or Private Attorney General Action."

  If a party files a lawsuit in court asserting Claim(s) that are subject to arbitration and the other party files a
  motion to compel arbitration with the court which is granted, it will be the responsibility of the party prosecuting
  the Claim(s) to commence the arbitration proceeding.

   Location of Hearing. Any arbitration hearing you attend shall be in the federal judicial district of your residence.

   No Class Actions or Private Attorney General Action. Notwithstanding any language herein to the contrary, if
   you or we elect to arbitrate a Claim, neither you nor we will have the right to: (1) participate in a class action in
   court or in arbitration, either as a class representative, class member or class opponent; (2) act as a private
   attorney general in court or in arbitration, or (3) join or consolidate your Claim(s) with claims of any other person,
   and the arbitrator shall have no authority to conduct any such class, private attorney general or multiple-party
   proceeding. This paragraph does not apply to any lawsuit filed against us in court by a state or federal
   government agency even when such agency is seeking relief on behalf of a class of borrowers including you.
   This means that we will not have the right to compel arbitration of any claim brought by such an agency.

   Notice and Cure; Special Payment: Prior to initiating a Claim, you may give us a written Claim Notice describing
   the basis of your Claim and the amount you would accept in resolution of the Claim, and a reasonable
   opportunity, not less than 30 days, to resolve the Claim. If (i) you submit a Claim Notice in accordance with this
   Paragraph on your own behalf (and not on behalf of any other party); (H) you cooperate with us by promptly
   providing the information we reasonably request; (iii) we refuse to provide you with the relief you request; and
   (iv) the arbitrator subsequently determines that you were entitled to such relief (or greater relief), you will be
   entitled to a minimum award of at least $7,500 (not including any arbitration fees and attorneys' fees and costs
   to which you will also be entitled).

   Fees and Expenses. An arbitration administrator and arbitrator may waive or reduce its fees for financial
   hardship. If you ask in writing, we will pay all administrator and arbitrator fees up to $2,500 that the
   administrator will not waive for any Claims you assert in good faith.


rbitration Agreement English - D230V01            EXHIBIT 2, PAGE 12                                              Page 3 of 5
                                                                                                 115007960501
       Case 5:19-cv-00877-MWF-SHK Document 13-3 Filed 08/19/19 Page 5 of 6 Page ID #:115
   We will consider in good faith your request to pay all or part of any administrator or arbitrator fees over
   $2,500 ("additional fees"). To the extent we do not approve your request, if the arbitrator issues an
   award to you, we will still pay you for additional fees you must pay the administrator and/or arbitrator
   as follows:

              (1) In the case of additional fees based on the amount of your Claim or the value of the relief you
              sought, we will pay you an amount equal to the fees you would have paid if the amount of your
              Claim or the value of the relief you sought had been the amount or value of the award to you.

              (2) In the case of other additional fees not based on the amount of your Claim or the value of the
              relief you sought, we will pay you for the amount of such additional fees.

              (3) If we are required to pay any greater sums under applicable law or in order for this Agreement
              to be enforced, we will pay such amounts.

  We will bear the administrator and arbitrator fees we are normally required to pay and will also bear the expense
  of our attorneys, experts and witnesses, except where applicable law and the Contract allow us to recover
  attorneys' fees and/or court costs in a collection action we bring. You will bear the expense of your attorneys,
  experts and witnesses if we prevail in an arbitration. However, in an arbitration you commence, we will pay your
  reasonable fees if you prevail or if we must bear such fees in order for this Agreement to be enforced. Also, we
  will bear any fees if applicable law requires us to.

  Applicable Law, Award of Arbitrator and Right to Appeal. Because the Contract involves a transaction in
  interstate commerce, the Federal Arbitration Act ("FAA") governs this Agreement. The arbitrator shall apply
  applicable substantive law consistent with the FAA. The arbitrator shall apply applicable statutes of limitations.
  The arbitrator is authorized and given the power to award all remedies that would apply if the action were brought
  in court. This authorization and power is limited by any constitutional limits that would apply in court. Either party
  may make a timely request for a brief written explanation of the basis for the award. The arbitrator shall not apply
  federal or state rules of civil procedure or evidence.

  Judgment on the arbitrator's award may be entered in any court with jurisdiction. Otherwise, the award shall be
  kept confidential.

  The arbitrator's decision is final and binding, except for any right of appeal provided by the FAA. However, if the
  amount of the Claim exceeds $50,000 or involves a request for injunctive or declaratory relief that could
  foreseeably involve a cost or benefit to either party exceeding $50,000, any party can appeal the award to a
  three-arbitrator panel administered by the administrator, which panel shall reconsider any aspect of the initial
  award requested by the appealing party. The decision of the panel shall be by majority vote. Reference in this
  Agreement to "the arbitrator" shall mean the panel of arbitrators if an appeal of the arbitrator's decision has been
  taken. The costs of such an appeal will be borne in accordance with the paragraph captioned "Fees and
  Expenses" above.

  Miscellaneous. This Agreement survives payment of all you owe under the Contract. It also survives your
  bankruptcy and any sale by us of your Contract.
  If there is a conflict or inconsistency between the administrator's rules and this Agreement, this Agreement
  governs. If there is a conflict or inconsistency between this Agreement and the Contract, this Agreement
  governs. If a court or arbitrator deems any part of this Agreement invalid or unenforceable under any law or
  statute consistent with the FAA, the remaining parts of this Agreement shall be enforceable despite such
  invalidity. However, if a court limits or voids any part of the above paragraph captioned "No Class Actions or
  Private Attorney General Actions" in any proceeding, then this entire Agreement (except for this sentence) shall
  be null and void with respect to such proceeding, subject to the right to appeal such limitation or voiding.

  This Agreement (if you do not reject)will supersede any prior arbitration agreement between you and us with
  respect to any Claim.



rbitration Agreement_English - D230V01          EXHIBIT 2, PAGE 13                                       Page 4 of 5
                                                                                                                 I I OUU Mt/0U I

        Case 5:19-cv-00877-MWF-SHK Document 13-3 Filed 08/19/19 Page 6 of 6 Page ID #:116
     BY SIGNING BELOW, YOU EXPRESSLY AGREE TO THE ABOVE AGREEMENT. THE
     AGREEMENT MAY SUBSTANTIALLY LIMIT YOUR RIGHTS IN THE EVENT OF A DISPUTE.
     YOU ALSO ACKNOWLEDGE RECEIVING A COMPLETED COPY OF THIS AGREEMENT.




                             Customer •-1gnati re                    C,stomer Si ature
                                                                                                   (7



     DriveTime CarSales Company, LLC

                 By:                                                       Dated:02/24/2015
                       Authorized m




     ARBITRATION ADMINISTRATORS

     If you have a question about the administrators mentioned in this Agreement or if you would like to obtain a copy of
     their arbitration rules or fee schedules, you can contact them as follows:

     American Arbitration Association (AAA)
     13455 Noel Road, Suite 1750
     Dallas, TX 75240-6620
     www.adr.org

     J.A.M.S./Endispute
     700 11th Street, NW, Suite 450
     Washington, DC 20001
     www.jamsADR.com
     (800) 352-5267




,rbitration Agreement_English - D230V01             EXHIBIT 2, PAGE 14                                                 Page 5 of 5
